Case 8:19-cv-02235-CEH-TGW Document1 Filed 09/06/19 Page 1 of 15 PagelID 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

Donovan Davis, Jr.,

Plaintiff, ;
an
i, Case No.: ery

Roy Dotson, Jr., individually; NS
Kara Wick, individually; =

Andrew Bazemore, individually;

Defendants. ON CY anas Tt 46ThRy

 

VERIFIED COMPLAINT
Donovan Davis, Jr. brings this complaint against Roy Dotson, Jr., Andrew
Bazemore, and Kara Wick for their intentional destruction of Donovan's personal
property in order to insulate themselves and others from liability for a

deception of or fraud upon third parties including a federal court.

Jurisdiction and Venue
Ls
This court has jurisdiction under 28 U.S.C. § 1331, and venue is proper in
this court since all the defendants have the requisite minimum contacts with the
Middle District of Florida. The amount in question exceeds $75,000. The
controversy involves significant issues of federal law.
2
On June 13, 2019, Donovan submitted an administrative claim on a Standard
Form 95 to the United States Secret Service, Department of Homeland Security.
3.

That claim was denied on July 29, 2019.

yr
f? -l-

we
Case 8:19-cv-02235-CEH-TGW Document1 Filed 09/06/19 Page 2 of 15 PagelD 2

Parties
4.

Plaintiff Donovan Davis, Jr., a federal prisoner, is a Florida resident who
resides at Federal Correctional Complex (Low), P.O. Box 1031, Unit B-3, Coleman,
FL 33521.

or

At all relevant times, defendant Roy Dotson, Jr. was an employee and
officer of the United States Secret Service, Department of Homeland Security, an
agency of the United States of America. Mr. Dotson worked in the Middle District
of Florida and is sued in his individual capacity.

6.

At all relevant times, defendant Kara Wick was an assistant United States
Attorney at the United States Attorney's Office for the Middle District of
Florida, Department of Justice, an agency of the United States of America. Ms.
Wick is sued in her individual capacity.

7.

At all relevant times, defendant Andrew Bazemore was an employee and
officer of the United States Secret Service, Department of Homeland Security, an
agency of the United States of America. Mr. Bazemore worked in the Middle

District of Florida and is sued in his individual capacity.

Facts
8.
On March 2, 2010, through grand jury subpoena, Secret Service Agents
Jeffery Seeger and Roy Dotson, Jr. obtained possession of a computer hard drive

that is owned by Donovan.
Case 8:19-cv-02235-CEH-TGW Document1 Filed 09/06/19 Page 3 of 15 PagelD 3

9.

Agents Seeger and Dotson knew that Donovan owned the hard drive.
10.

The hard drive contained electronic information that belonged to Donovan.
Ts

Agent Seeger knew that the hard drive contained electronically-stored
information.

12s

Agent Dotson knew that the hard drive contained electronically-stored
information.

13.

The electronic information belonging to Donovan included, but was not
limited to, trade secrets, images, and intellectual property unrelated to the
grand jury investigation that precipitated the transfer of the hard drive.

14.

In 2010, Agent Seeger placed the hard drive in the Secret Service's
evidence vault.

15.

In or about 2010, the United States Attorney's Office for the Middle
District of Florida declined to prosecute Donovan.

16.

Throughout 2011, the hard drive and its electronically-stored information
remained in the Secret Service's evidence vault and was not returned to Donovan.
17.

Throughout 2012, the hard drive and its electronically-stored information

remained in the Secret Service's evidence vault and was not returned to Donovan.
Case 8:19-cv-02235-CEH-TGW Document1 Filed 09/06/19 Page 4 of 15 PagelD 4

18.

Throughout 2013, the hard drive and its electronically-stored information
remained in the Secret Service's evidence vault and was not returned to Donovan.
19.

Throughout 2014, the hard drive and its electronically-stored information
remained in the Secret Service's evidence vault and was not returned to Donovan.
20.

Throughout 2015, the hard drive and its electronically-stored information
remained in the Secret Service's evidence vault and was not returned to Donovan.
21.

In March 2016, Agent Seeger contacted the AUSA in charge of Donovan's case
about disposing of the hard drive and its electronically-stored information.

Zeke

In or about 2016, Agent Seeger was instructed by AUSA Ephraim Wernick not
to dispose of the hard drive or its electronic information, because Donovan's
direct appeal was pending.

23.

In November 2016, Agent Seeger made a second request to dispose of the hard
drive and its electronic information.

24.

This time AUSA Kidd instructed Agent Seeger not to dispose of the hard
drive or its electronic information, because Donovan's direct appeal was
pending.

25.
Throughout 2016, the hard drive and its electronically-stored infomration

remained in the Secret Service's evidence vault and was not returned to Donovan.
Case 8:19-cv-02235-CEH-TGW Document1 Filed 09/06/19 Page 5 of 15 PageIlD 5

26.
In February 2017, Agent Seeger made a third request to dispose of the hard
drive and its electronic information.
Zhi
Ms. Wick instructed Agent Seeger not to dispose of the hard drive or its
electronic information because Donovan's direct appeal had not concluded.
28.
On September 6, 2017, the Secret Service Agent Gerard Doret notified
Donovan that he could pick up the hard drive.
29.
On October 3, 2017, Donovan's wife contacted the Secret Service's Orlando
office and spoke to Agent Dotson to arrange the pick up of the hard drive.
30.
On October 3, 2017, Agent Dotson informed Mrs. Davis that she could pick up
the hard drive.
31.
On October 3, 2017, Agent Dotson told Mrs. Davis that the hard drive had
been erased of all its electronically-stored information.
32.
On October 10, 2017, the hard drive was removed from the Secret Service's
evidence vault.
33.
On October 10, 2017, Agent Dotson learned that the electronically-stored
data remained on the hard drive.
34.
Agent Dotson recognized that the electronically-stored data could prove

that he and others deceived a federal district court.
Case 8:19-cv-02235-CEH-TGW Document1 Filed 09/06/19 Page 6 of 15 PagelD 6

35:

Agent Dotson recognized that the electronically-stored data showed others

conspired to deceive a federal district court.
36.

Agent Dotson destroyed the property belonging to Donovan in order to

conceal his participation in obstructing justice.
37.

On or about October 10, 2017, Ms. Wick learned that the hard drive
contained electronic property unrelated to Donovan's alleged crime of
conviction.

38.

Nonetheless, on October 10, 2017, Ms. Wick authorized the erasing of the
hard drive, thereby destroying——without due process or just compensation——
Donovan's unforfeited, non-contraband information.

39.

In order to protect her colleagues from civil, criminal, or ethics charges
arising from their earlier deception of the court, Ms. Wick destroyed Donovan's
property.

40.

Agent Dotson authorized the erasing of all the hard drive's electronic
information.

Al.

Ms. Wick authorized the erasing of all the hard drive's electronic
information.

42.
On October 13, 2017, Mrs. Davis, Donovan Davis, Sr., and Oliver Phipps

retrieved the hard drive from the Secret Service's Orlando office.
Case 8:19-cv-02235-CEH-TGW Document1 Filed 09/06/19 Page 7 of 15 PagelID 7

43.
The hard drive was taken to a forensic computer expert, Andrew von Ramin
Mapp.
44.
Mr. von Ramin Mapp confirmed the that electronic-stored information hard

drive was devoid of any data.

Due Process Claims Against Roy Dotson, Jr.
45.
Paragraphs 1-44 are incorporated into this paragraph by reference as if
fully restated in this count.
46.
On October 3, 2017, Agent Dotson knew the hard drive contained
electronically-stored information.
47.
On October 3, 2017, Agent Dotson knew that the electronically-stored data
would expose an intentional deception of the court.
48.
Agent Dotson knew the hard drive contained property without a factual nexus
to the crime.
49,
Agent Dotson knew or should have known that hard drive information belonged
to and must be returned to Donovan.
50.
Agent Dotson knew that the electronically-stored data demonstrated a
coordinated effort by officers of the United States and officers of the courts

to deceive the district court and otherwise obstruct justice.
Case 8:19-cv-02235-CEH-TGW Document1 Filed 09/06/19 Page 8 of 15 PagelD 8

5l.
On October 10, 2017, without notice to Donovan, Agent Dotson authorized
erasing all of hard drive's electronically-stored information.
52+
Agent Dotson knew the hard drive contained Donovan's personal property that
was not subject to forfeiture.
53.
Either to further the deception or to protect the deceivers or both, Agent
conceived a scheme to destroy the evidence.
54.
Agent Dotson willfully destroyed Donovan's property in order to obstruct
justice, thus denying Donovan due process.
55.
Wherefore, Donovan seeks actual, compensatory, and consequential damages in
an amount determined by a jury and such other relief as the law permits and the

court finds appropriate.

Just Compensation Claim Against Roy Dotson, Jr.
56.
Paragraphs 1-44 and 49 are incorporated into this paragraph by reference as
if fully restated in this count.
57.
Agent Dotson intentionally destroyed Donovan's personal property.
58.
Donovan received no remuneration for the loss.
59.
As a practical matter, by causing the electronically-stored property to
vanish, Agent Dotson prevented Donovan from receiving just compensation as the

Constitution provides.
-8-
Case 8:19-cv-02235-CEH-TGW Document1 Filed 09/06/19 Page 9 of 15 PagelID 9

60.

The destruction of the property creates a loss that is difficult to
quantify, but reconstruction of the information will entail more than $100,000.
6l.

Wherefore, Donovan seeks actual, compensatory and consequential damages in
an amount determined by a jury and such other relief as the law permits and the

court finds appropriate.

Constitutional Duty of Care Claim Against Roy Dotson, Jr.
62.
Paragraphs 1-44 and 49 are incorporated into this paragraph by reference as
if fully restated in this count.
63.
Agent Dotson's oath to uphold the Constitution created a duty of care upon
Agent Dotson to ensure Donovan's property was not damaged.
64.
Agent Dotson's duty of care imposed upon him an obligation to ensure
Donovan's property was returned.
65.
Agent Doston breached that duty by ensuring the property was destroyed
before it was returned,
66.
Wherefore, Donovan seeks actual, compensatory and consequential damages in
an amount determined by a jury and such other relief as the law permits and the

court finds appropriate.
Case 8:19-cv-02235-CEH-TGW Document1 Filed 09/06/19 Page 10 of 15 PagelD 10

Due Process Claims Against Kara Wick
67.
Paragraphs 1-44 are incorporated into this paragraph by reference as if
fully restated in this count.
68.
On October 10, 2017, without notice to Donovan, Ms. Wick approved the
erasing of all the hard drive's electronically-stored information.
69.
Ms. Wick knew the hard drive contained Donovan's personal property that was
not subject to any forfeiture order.
70.
Ms. Wick knew the personal property would demonstrate that her employer and
colleagues had intentionally deceived a court in order to obstruct justice.
ZL.
Nevertheless, Ms. Wick authorized the destruction of the property.
72.
Thereby, protecting Ms. Wick's colleagues misconduct from being discovered.
73.
Ms. Wick's actions denied Donovan due process of law.
74.
Wherefore, Donovan seeks actual, compensatory and consequential damages in
an amount determined by a jury and such other relief as the law permits and the

court finds appropriate.

-1Q0-
Case 8:19-cv-02235-CEH-TGW Document1 Filed 09/06/19 Page 11 of 15 PagelD 11

Just Compensation Claim Against Kara Wick
75.
Paragraphs 1-44 and 68-72 are incorporated into this paragraph by reference
as if fully restated in this count.
76.
Ms. Wick intentionally destroyed Donovan's personal property.
7/.
Donovan received no remuneration for the loss.
78.

As a practical matter, Ms. Wick's actions prevented Donovan from availing
himself of the Constitution's just compensation provisions; by causing the
property to vanish, the extent of the losses become difficult to calculate.

79.

Cost of recovering and reproducing the destroyed property exceeds $100,000.
80.

Wherefore, Donovan seeks actual, compensatory and consequential damages in

an amount determined by a jury and such other relief as the law permits and the

court finds appropriate.

Constitutional Duty of Care Claim Against Kara Wick
81. |
Paragraphs 1-44 and 68-72 are incorporated into this paragraph by reference
as if fully restated in this count.
82.

Ms. Wick's oath to uphold the Constitution created a duty of care upon Ms.

Wick to ensure Donovan's property was not damaged.

-ljl-=
Case 8:19-cv-02235-CEH-TGW Document1 Filed 09/06/19 Page 12 of 15 PagelD 12

83.
Ms. Wick's duty of care imposed upon her an obligation to ensure Donovan's
property was returned.
84.
Ms. Wick intentionally ordered the destruction of Donovan's property.
85.
Ms. Wick breached her constitutional duties by ordering the private
property destroyed.
36.
Wherefore, Donovan seeks actual, compensatory and consequential damages in
an amount determined by a jury and such other relief as the law permits and the

court finds appropriate.

Due Process Claim Against Andrew Bazemore
87.
Paragraphs 1-44 are incorporated into this paragraph by reference as if
fully restated in this count.
88.
On and before October 10, 2017, Agent Bazemore had responsibility for the
hard drive.
89.
On or before October 2017, Agent Bazemore had dominion and control of the
hard drive.
90.
On October 10, 2017, without notice to Donovan, Agent Bazemore erased all

of the hard drive's electronically-stored information.

-1?-
Case 8:19-cv-02235-CEH-TGW Document1 Filed 09/06/19 Page 13 of 15 PagelD 13

91.
Agent Bazemore knew the hard drive contained Donovan's personal property
that was not subject to any forfeiture order.
92.
Without due process of law, Agent Bazemore's actions deprives Donovan of
property with a replacement value of more than $100,000.
93.
Wherefore, Donovan seeks actual, compensatory and consequential damages in

an amount determined by a jury and such other relief as the law permits and the

court finds appropriate.

Just Compensation Claim Against Andrew Bazemore
94.
Paragraphs 1-44 are incorporated into this paragraph by reference as if
fully restated in this count.
95.
Agent Bazemore intentionally destroyed Donovan's personal property.
96.
Donovan received no remuneration for the loss.
Oh
As a practical matter, by causing the electronically-stored property to
vanish, Agent Bazemore prevented Donovan from receiving just compensation as the

Constitution provides.
98.
The destruction of property creates a loss that is difficult to quantify,

but reconstruction of the information will entail more than $100,000.

-13-
Case 8:19-cv-02235-CEH-TGW Document1 Filed 09/06/19 Page 14 of 15 PageID 14

99.
Wherefore, Donovan seeks actual, compensatory, and consequential damages in
an amount determined by a jury and such other relief as the law permits and the

court finds appropriate.

Constitutional Duty of Care Claim Against Andrew Bazemore
100.
Paragraphs 1-44 are incorporated into this paragraph by reference as if
fully restated in this count.
101.
Agent Bazemore's oath to uphold the Constitution created a duty of care
upon Agent Bazemore to ensure Donovan's property was not damaged.
102.
Agent Bazemore's duty of care imposed upon him an obligation to ensure
Donovan's property was returned.
103.
Agent Bazemore breached that duty by ensuring the property was destroyed
before it was returned.
104.
Wherefore, Donovan seeks actual, compensatory, and consequential damages in
an amount determined by a jury and such other relief as the law permits and the

court finds appropriate.

Prayer for Relief
Donovan requests this court award actual and consequential damages in an
amount to be determined by the jury against Ms. Wick, Agents Dotson and
Bazemore, the damage to be jointly or separably due as the jury award may

require, and such other relief as appropriate and fair.

-l4-
Case 8:19-cv-02235-CEH-TGW Document1 Filed 09/06/19 Page 15 of 15 PagelID 15

Jury Demand
Donovan demands a jury trial of his constitutional claims against Agents
Dotson, Bazemore and Ms. Wick.

Respectfully submitted by Donovan Davis, Jr. on this day of S2l¢m bor

2019:

 

ovan Davis/Jr.
Reg. No. 60439-018 Unit B-3
Federal Correctional Complex (Low)
P.O. Box 1031
Coleman, Florida 33521
VERIFICATION
Under penalty of perjury as authorized in 28 U.S.C. § 1746, I declare that

the factual allegations and factual statements contained in this document are

true and correct to the best of my knowledge.

 

Defiovan Davis% Jr.

-15-
